*2
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed August 22, 2006, be affirmed. Because appellant fails to demonstrate that his claims spring from an “injury in fact,” the district court properly dismissed, without prejudice, appellant’s suit for lack of standing. See Navegar, Inc. v. United States, 103 F.3d 994, 998 (D.C.Cir.1997).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.